ARNOLD, Judge.
Defendant raises two arguments on this appeal. He first contends that the trial court should have sustained his objections to *416the prosecutor’s repeated questioning of Wheeler about the value of his truck after the impact with the defendant’s car.
The transcript shows that Wheeler stated that his truck was worth $800 before the impact. After the prosecutor asked him four times about the value of the truck after the impact, Wheeler said $400.
We first note that as owner of the truck, Wheeler was a competent witness to give an opinion on its value before and after the impact. See generally, 1 Brandis, N.C. Evidence § 128 (2nd rev. ed. 1982); State v. Avery, 302 N.C. 517, 276 S.E. 2d 699 (1981); State v. Cotten, 2 N.C. App. 305, 163 S.E. 2d 100 (1968). There was competent evidence to support his opinion since he had obtained two estimates of the damage at garage repair shops.
Although the prosecutor may have asked some leading questions on the valuation issue, we find no error on this point. The control of leading questions is within the trial judge’s discretion, State v. Greene, 285 N.C. 482, 206 S.E. 2d 229 (1974), and we find no abuse of that discretion here.
Even if the leading questions were improperly admitted, defendant was not prejudiced thereby. By asking the questions on value, the State was attempting to establish damage greater than $200. Although Wheeler testified that the diminution in value was $400, the jury only convicted defendant of damage to personal property with a value of less than $200.
Defendant’s second contention is that the damage to personal property charge should have been dismissed because the State did not prove that the damage was wanton and willful as required by G.S. 14-160. The defendant does not dispute that he hit Wheeler’s truck but instead, he contends that he did not intend to damage it.
G.S. 14-160 does not define willful or wanton. But in State v. Williams, 284 N.C. 67, 199 S.E. 2d 409 (1973), our Supreme Court stated the meaning of these terms.
In our view, the words “wilful” and “wanton” refer to elements of a single crime. Ordinarily, “[w]ilful as used in criminal statutes means the wrongful doing of an act without justification or excuse, or the commission of an act purposely *417and deliberately in violation of the law.” State v. Arnold, 264 N.C. 348, 141 S.E. 2d 473 (1965). “Wantonness . . . connotes intentional wrongdoing. . . . Conduct is wanton when in conscious and intentional disregard of and indifference to the rights and safety of others.” Hinson v. Dawson, 244 N.C. 23, 28, 92 S.E. 2d 393, 396-97 (1956).
Williams, 284 N.C. at 72-73, 199 S.E. 2d at 412.
By admitting that he hit Wheeler’s truck intentionally, defendant showed that he acted willfully. This intentional act was also wanton since it was done in disregard of Wheeler’s property rights in his truck. It is not necessary to prove that defendant was acting with malice toward Wheeler when he hit his truck to convict him under G.S. 14-160. State v. Sneed, 121 N.C. 614, 28 S.E. 365 (1897).
We also note that defendant did not object to the jury instructions on wanton and willful conduct. Those instructions were consistent with the definitions stated in Williams and we find them to be correct.
No error.
Judges Johnson and Braswell concur.